EXHIBIT 10.87
DIODES INCORPORATED
2001 OMNIBUS EQUITY INCENTIVE PLAN
(As Amended December 22, 2008)

      Diodes Incorporated, a Delaware corporation (the “Company”), by action of
its Board of Directors, hereby adopt the Diodes Incorporated 2001 Omnibus Equity
Incentive Plan (the “Plan”) with the following provisions:     1.   Purpose The
purpose of the Plan is to promote and advance the interests of the Company and
its stockholders by enabling the Company and its Subsidiaries to attract, retain
and motivate officers, directors, employees and independent contractors by
providing for performance-based benefits, and to strengthen the mutuality of
interests between such persons and the Company’s stockholders. The Plan is
designed to meet this intent by offering performance-based stock and cash
incentives and other equity-based incentive awards, thereby providing a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Company.     2.   Definitions For purposes of this
Plan, the following terms shall have the meanings set forth below:

               “Affiliate” shall mean any parent or subsidiary (as defined in
Sections 424(e) and (f) of the Code) of the Company.
               “Award” means an award or grant made to a Participant under
Sections 6 through 10, inclusive, of the Plan.
               “Board” means the Board of Directors of the Company.
               “Change in Control” means the occurrence of any one (or more) of
the following events:

  (i)   Any person, including a group as defined in Section 13(d)(3) of the
Exchange Act, becomes the beneficial owner of stock of the Company with respect
to which twenty-five percent (25%) or more of the total number of votes for the
election of the Board may be cast;     (ii)   As a result of, or in connection
with, any cash tender offer, exchange offer, merger or other business
combination, sale of assets or contested election, or combination of the
foregoing, persons who were directors of the Company just prior to such event
shall cease to constitute a majority of the Board;     (iii)   The stockholders
of the Company shall approve an agreement providing either for a transaction in
which the Company will cease to be an independent publicly owned corporation or
for a sale or other disposition of all or substantially all the assets of the
Company; or     (iv)   A tender offer or exchange offer is made for the shares
of the Common Stock (other than one made by the Company) and the shares of the
Common Stock are acquired thereunder.

               Notwithstanding the foregoing, the formation of a holding company
for the Company in which the stockholdings of the holding company after its
formation are substantially the same as for the Company prior to the holding
company formation does not constitute a Change in Control for purposes of this
Plan.
               “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time, or any successor thereto, together with rules,
regulations and authoritative interpretations promulgated thereunder.
               “Committee” means the committee of the Board that is provided for
in Section 3 of the Plan.
               “Common Stock” means the common stock of the Company or any
security of the Company issued in substitution, exchange or lieu thereof.
               “Company” means Diodes Incorporated, a Delaware corporation.

1



--------------------------------------------------------------------------------



 



               “Consultant” means any natural person who performs bona fide
services for the Company or an Affiliate as a consultant or advisor, excluding
Employees and Non-Employee Directors.
               “Date of Grant” means the date the Committee (or the Board, as
the case may be) takes formal action designating that a Participant shall
receive an Award, notwithstanding the date the Participant accepts the Award,
the date the Company and the Participant enter into a written agreement with
respect to the Award, or any other date.
               “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
               “Employee” means any individual who is a common-law employee of
the Company or an Affiliate.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended and in effect from time to time, or any successor thereto.
               “Fair Market Value” means on any given date, the closing price
for the Common Stock on such date, or, if the Common Stock was not traded on
such date, on the next preceding day on which the Common Stock was traded,
determined in accordance with the following rules:

  (i)   If the Common Stock is admitted to trading or listing on a national
securities exchange registered under the Exchange Act, the closing price for any
day shall be the last reported sale price, or in the case no such reported sale
takes place on such date, the average of the last reported bid and ask prices,
in either case on the principal national securities exchange on which the Common
Stock is admitted to trading or listed;     (ii)   If not listed or admitted to
trading on any national securities exchange, the last sale price of the Common
Stock on the National Association of Securities Dealers Automated Quotation
National Market System (“NMS”) or, in the case no such reported sale takes
place, the average of the closing bid and ask prices on such date;     (iii)  
If not quoted on the NMS, the average of the closing bid and ask prices of the
Common Stock on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or any comparable system; or     (iv)   If the
Common Stock is not listed on NASDAQ or any comparable system, the closing bid
and ask prices as furnished by any member of the National Association of
Securities Dealers, Inc., selected from time to time by the Committee for that
purpose.

               “Incentive Stock Option” means any Stock Option granted pursuant
to the provisions of Section 6 of the Plan that is intended to be and is
specifically designated as an “incentive stock option” within the meaning of
Section 422 of the Code.
               “Non-Employee Director” means a non-Employee member of the Board.
               “Non-Qualified Stock Option” means any Stock Option granted
pursuant to the provisions of Section 6 of the Plan that is not an Incentive
Stock Option.
               “Optioned Stock” means the shares of Common Stock that are
subject to a Stock Option.
               “Participant” means an Employee, Non-Employee Director, or
Consultant of the Company or a Subsidiary who is granted an Award under the
Plan.
               “Performance Award” means an Award granted pursuant to the
provisions of Section 9 of the Plan, the vesting of which is contingent on the
attainment of specified performance criteria.
               “Performance Share Grant” means an Award of units representing
shares of Common Stock granted pursuant to the provisions of Section 9 of the
Plan.

2



--------------------------------------------------------------------------------



 



               “Performance Unit Grant” means an Award of monetary units granted
pursuant to the provisions of Section 9 of the Plan.
               “Plan” means this Diodes Incorporated 2001 Omnibus Equity
Incentive Plan, as set forth herein and as it may be hereafter amended and from
time to time in effect.
               “Qualified Note” means a recourse note, with a fixed market rate
of interest, that may, at the discretion of the Committee, be secured by the
Optioned Stock or otherwise.
               “Restricted Award” means an Award granted pursuant to the
provisions of Section 8 of the Plan.
               “Restricted Stock Grant” means an Award of shares of Common Stock
granted pursuant to the provisions of Section 8 of the Plan.
               “Restricted Unit Grant” means an Award of units representing
shares of Common Stock granted pursuant to the provisions of Section 8 of the
Plan.
               “Service” means the performance of services for the Company (or
any Affiliate) by an Employee, Non-Employee Director, or Consultant, as
determined by the Committee in its sole discretion. Service shall not be
considered interrupted in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company and any Affiliate, or any successor. A leave of absence approved by the
Company shall include sick leave, military leave, or any other personal leave
approved by an authorized representative of the Company. For purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract, including
Company policies. If reemployment upon expiration of a leave of absence approved
by the Company is not so guaranteed, on the 91st day of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Non-Qualified Stock
Option.
               “Stock Appreciation Right” means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Section 7 of
the Plan.
               “Stock Option” means an Award to purchase shares of Common Stock
granted pursuant to the provisions of Section 6 of the Plan.
               “Subsidiary” means any corporation or entity which is a
subsidiary of the Company within the meaning of Section 424(f) of the Code.
               “Ten Percent Stockholder” means a person who owns stock (after
taking into account the constructive ownership rules of Section 424(d) of the
Code) possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company (or any Affiliate).
               “Termination Date” means the date on which a Participant’s
Service terminates, as determined by the Committee in its sole discretion.

  3.   Administration.     (a)   The Plan shall be administered by a committee
appointed by the Board. The Committee shall be comprised solely of not less than
two persons who are “outside directors” within the meaning of
Section 162(m)(4)(C) of the Code and “non-employee directors” within the meaning
of Rule 16b-3 of the Exchange Act. Members of the Committee shall serve at the
pleasure of the Board and the Board may from time to time remove members from,
or add members to, the Committee. No person who is not an “outside director”
within the meaning of Section 162(m)(4)(C) of the Code and a “non-employee
director” within the meaning of Rule 16b-3 of the Exchange Act may serve on the
Committee. Appointment to the Committee of any person who is not an “outside
director” and a “non-employee director” shall automatically be null and void,
and any person on the Committee who ceases to be an “outside director” and a
“non-employee director” shall automatically and without further action cease to
be a member of the Committee.

3



--------------------------------------------------------------------------------



 



  (b)   A majority of the members of the Committee shall constitute a quorum for
the transaction of business. Action approved in writing by a majority of the
members of the Committee then serving shall be as effective as if the action had
been taken by unanimous vote at a meeting duly called and held.     (c)   The
Committee is authorized to construe and interpret the Plan, to promulgate,
amend, and rescind rules and procedures relating to the implementation of the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. Any determination, decision, or action of the
Committee in connection with the construction, interpretation, administration,
or application of the Plan shall be binding upon all Participants and any person
claiming under or through any Participant. Although the Committee is anticipated
to make certain Awards that constitute “performance-based compensation” within
the meaning of Section 162(m)(4)(C) of the Code, the Committee is also expressly
authorized to make Awards that do not constitute “performance-based
compensation” within the meaning of that provision. By way of example, and not
by way of limitation, the Committee, in its sole and absolute discretion, may
issue an Award that is not based on a performance goal, as set forth in
(i) below, but is based solely on continued service to the Company.     (d)  
The Committee may employ or retain persons other than members of the Committee
to assist the Committee to carry out its responsibilities under such conditions
and limitations as it may prescribe, except that the Committee may not delegate
its authority with regard to selection for participation of and the granting of
Awards to persons subject to Section 16 of the Exchange Act or with regard to
any of its duties under Section 162(m) of the Code necessary for awards under
this Plan to qualify as “performance-based compensation” for purposes of
Section 162(m)(4)(C) of the Code.     (e)   The Committee is expressly
authorized to make such modifications to the Plan as are necessary to effectuate
the intent of the Plan as a result of any changes in the income tax, accounting,
or securities law treatment of Participants and the Plan.     (f)   The Company
shall effect the granting of Awards under the Plan in accordance with the
determinations made by the Committee, by execution of instruments in writing in
such form as approved by the Committee.     (g)   The Committee may not increase
an Award once granted, although it may grant additional Awards to the same
Participant.     (h)   The Committee shall keep the Board informed as to its
actions and make available to the Board its books and records. Although the
Committee has the authority to establish and administer the Plan, the Board
reserves the right at any time to abolish the Committee and administer the Plan
itself.     (i)   In the case of an Award that is intended to qualify as
“performance-based compensation” for purposes of Code Section 162(m)(4)(C), the
Committee shall establish in writing at the time of making the Award the
business criterion or criteria that must be satisfied for payment pursuant to
the Award and the amount payable upon satisfaction of those standards. Those
standards are also referred to herein as performance goals. Such criterion or
criteria shall be established prior to the Participant rendering the services to
which they relate and while the outcome is substantially uncertain or at such
other time permitted under Treasury Regulations Section 1.162-27(e)(2). In
carrying out these duties, the Committee shall use objective written standards
for establishing both the performance goal and the amount of compensation such
that a third party with knowledge of the relevant facts would be able to
determine whether and to what extent the goal has been satisfied and the amount
of compensation payable. The Committee shall provide a copy of the document
setting forth such standards to the affected Participant and shall retain such
written material in its permanent books and records.     (j)   In the case of
remuneration that is intended to qualify as “performance-based compensation” for
purposes of Code Section 162(m)(4)(C), other than Performance Awards granted
pursuant to Section 9 of the Plan, the Committee and the Board shall disclose to
the stockholders of the Company the material terms under which such remuneration
is to be paid under the Plan, and shall seek approval of the stockholders by a
majority vote in a separate stockholder vote before payment of such
remuneration. For these purposes, the material terms include the individuals (or
class of individuals) eligible to receive such compensation, a description of
the business criterion or criteria on which the performance goal is based,
either the maximum

4



--------------------------------------------------------------------------------



 



      amount of the compensation to be paid thereunder or the formula used to
calculate the amount of compensation if the performance goal is attained, and
such other terms as required under Code Section 162(m)(4)(C) and the Treasury
Regulations thereunder determined from time to time. The foregoing actions shall
be undertaken in conformity with the rules of Code Section 162(m)(4)(C)(ii) and
Treasury Regulations promulgated thereunder. Such remuneration shall not be
payable under this Plan in the absence of such an approving stockholder vote. In
the case of remuneration that is not intended to qualify as performance-based
compensation under Code Section 162(m)(4)(C), the Committee and the Board shall
make such disclosures to and seek such approval from the stockholders of the
Company as they reasonably determine are required by law.

  (k)   To the extent required under Code Section 162(m)(4)(C), before any
payment of remuneration under this Plan, the Committee must certify in writing
that the performance goals and any other material terms of the Award were in
fact satisfied. Such certification shall be kept with the permanent books and
records of the Committee, and the Committee shall provide the affected
Participant with a copy of such certification.     (l)   The Committee shall use
its good faith best efforts to comply with the requirements of
Section 162(m)(4)(C) of the Code for Awards that are intended to qualify under
that section as “performance-based compensation,” but shall have no liability to
the Company or any recipient in the event one or more Awards do not so qualify.
    4.   Duration of and Common Stock Subject to the Plan.     (a)   Term. The
Plan shall become effective as of June 11, 2001, the date of its adoption by the
Board, subject to ratification by the stockholders of the Company within twelve
(12) months after the effective date. In the event that the stockholders of the
Company do not ratify the Plan within twelve (12) months after the effective
date, any Awards granted pursuant to the Plan shall be rescinded automatically.
Unless sooner terminated by the Board, the Plan shall continue until June 11,
2011, one day prior to the tenth (10th) anniversary of the Plan’s effective
date, when it shall terminate and no Awards may be granted under the Plan
thereafter. The termination of the Plan shall not affect the Awards that are
outstanding on the termination date.     (b)   Shares of Common Stock Subject to
the Plan. The maximum total number of shares of Common Stock with respect to
which aggregate stock Awards may be granted under the Plan shall be five million
eight hundred eighty-three thousand two hundred seventeen (5,883,217).
Notwithstanding the foregoing, the maximum number of shares of Common Stock
which may be issued pursuant to Incentive Stock Options under this Plan may not
exceed five million eight hundred eighty-three thousand two hundred seventeen
(5,883,217).

  (i)   All of the amounts stated in this Paragraph (b) are subject to
adjustment as provided in Section 15 below.     (ii)   For the purpose of
computing the total number of shares of Common Stock available for Awards under
the Plan, there shall be counted against the foregoing limitations the number of
shares of Common Stock subject to issuance upon exercise or used for payment or
settlement of Awards, subject to clauses (iv), (v) and (vi) of this Paragraph
(b).     (iii)   If any Awards are forfeited, terminated, expire unexercised,
settled or paid in cash in lieu of stock or exchanged for other Awards, the
shares of Common Stock which were theretofore subject to such Awards shall again
be available for Awards under the Plan to the extent of such forfeiture or
expiration of such Awards.     (iv)   Each share of Common Stock subject to
issuance under any award, other than options or Stock Appreciation Rights, shall
be counted against the foregoing limitations as 1.52 shares.     (v)   To the
extent a Stock Appreciation Right is settled for shares of Common Stock, the
number of shares used for determining the benefit under such Stock Appreciation
Right, to the extent exercised, shall be counted against the foregoing
limitations, regardless of the number of shares used to settle the Stock
Appreciation Right upon such exercise.

5



--------------------------------------------------------------------------------



 



  (vi)   To the extent a Stock Option is exercised on a cashless basis, the
number of shares of Common Stock issued upon such exercise, plus the number of
shares of Common Stock retained by the Company, shall be counted against the
foregoing limitations.

  (c)   Source of Common Stock. Common Stock which may be issued under the Plan
may be either authorized and unissued stock or issued stock which have been
reacquired by the Company. No fractional shares of Common Stock shall be issued
under the Plan.     5.   Eligibility Incentive Stock Options may only be granted
to Employees of the Company or a Subsidiary. Employees, Non-Employee Directors,
and Consultants of the Company or a Subsidiary are eligible to receive
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Awards,
Performance Awards and other Awards under the Plan.     6.   Stock Options Stock
options granted under the Plan may be in the form of Incentive Stock Options or
Non-Qualified Stock Options (collectively referred to as “Stock Options”). Stock
Options shall be subject to the terms and conditions set forth below. Each
written Stock Option agreement shall contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall deem desirable.     (a)   Grant. Stock Options shall be granted
under the Plan on such terms and conditions not inconsistent with the provisions
of the Plan and pursuant to written agreements with the Participant in such form
as the Committee may from time to time approve in its sole and absolute
discretion. The terms of individual Stock Option agreements need not be
identical. Each Stock Option agreement shall state specifically whether it is
intended to be an Incentive Stock Option agreement or a Non-Qualified Stock
Option agreement. Stock Options may be granted alone or in addition to other
Awards under the Plan. No person may be granted (in any calendar year) options
to purchase more than one-hundred thousand (100,000) shares of Common Stock
(subject to adjustment pursuant to Section 15 below). The foregoing sentence is
an annual limitation on grants and not a cumulative limitation.     (b)  
Exercise Price. Except as otherwise provided for in Paragraph (f) below, the
exercise price per share of Common Stock purchasable under a Stock Option shall
be determined by the Committee at the time of grant; provided, however, that the
exercise price per share may not be less than one hundred percent (100%) of the
Fair Market Value of the Common Stock on the Date of Grant of such Stock Option.
    (c)   Option Term. The term of each Stock Option shall be fixed by the
Committee. However, the term of any Stock Option shall not exceed ten (10) years
after the Date of Grant of such Stock Option.     (d)   Exercisability. A Stock
Option shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee at the Date of Grant and set
forth in the written Stock Option agreement. A written Stock Option agreement
may, if permitted pursuant to its terms, become exercisable in full upon the
occurrence of events selected by the Committee that are beyond the control of
the Participant (including, but not limited to, a Change in Control).     (e)  
Method of Exercise. A Stock Option may be exercised, in whole or in part, by
giving written notice of exercise to the Committee specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the exercise price (i) in cash or (ii) if acceptable to the
Committee, in shares of Common Stock or a Qualified Note. The Committee may also
permit Participants, either on a selective or aggregate basis, to simultaneously
exercise Stock Options and sell the shares of Common Stock thereby acquired,
pursuant to a brokerage or similar arrangement, approved in advance by the
Committee, and use the proceeds from such sale as payment of part or all of the
exercise price of such shares; provided, however, that such payment of the
exercise price would not cause the Company to recognize compensation expense for
financial reporting purposes. The Committee may also permit a cashless exercise,
subject to any conditions or limitations that the Committee may establish.    
(f)   Special Rules for Incentive Stock Options. The terms specified below shall
be applicable to all Incentive Stock Options. Stock Options which are
specifically designated as Non-Qualified Stock Options when issued under the
Plan shall not be subject to the terms of this Paragraph.

6



--------------------------------------------------------------------------------



 



  (i)   Ten Percent Stockholder. If any Employee to whom an Incentive Stock
Option is granted is a Ten Percent Stockholder, then the exercise price of the
Incentive Stock Option shall not be less than one hundred and ten percent (110%)
of the Fair Market Value of the Common Stock on the Date of Grant of such
Incentive Stock Option, and the term of the Incentive Stock Option shall not
exceed five (5) years measured from the Date of Grant of such option.     (ii)  
Dollar Limitation. In the case of an Incentive Stock Option, the aggregate Fair
Market Value of the Optioned Stock (determined as of the Date of Grant of each
Stock Option) with respect to Stock Options granted to any Employee under the
Plan (or any other option plan of the Company or any Affiliate) that may for the
first time become exercisable as Incentive Stock Options during any one calendar
year shall not exceed the sum of one hundred thousand dollars ($100,000). To the
extent the Employee holds two or more such Stock Options which become
exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such Stock Options as Incentive Stock
Options shall be applied on the basis of the order in which such Stock Options
are granted. Any Stock Options in excess of such limitation shall automatically
be treated as Non-Qualified Stock Options.

  (g)   Without the approval of the stockholders of the Company, Stock Options
and Stock Appreciation Rights granted under the Plan will not be repriced,
replaced or regranted through cancellation, or by lowering the exercise price of
a previously granted Award.     7.   Stock Appreciation Rights The grant of
Stock Appreciation Rights under the Plan shall be subject to the following terms
and conditions. Furthermore, the Stock Appreciation Rights shall contain such
additional terms and conditions, not inconsistent with the express terms of the
Plan, as the Committee shall deem desirable. The terms of each Stock
Appreciation Right granted shall be set forth in a written agreement between the
Company and the Participant receiving such grant. The terms of such agreements
need not be identical.     (a)   Stock Appreciation Rights. A Stock Appreciation
Right is an Award determined by the Committee entitling a Participant to receive
an amount equal to the excess of the Fair Market Value of a share of Common
Stock on a fixed date, which shall be the date concluding a measuring period set
by the Committee upon granting the Stock Appreciation Right, over the Fair
Market Value of a share of Common Stock on the Date of Grant of the Stock
Appreciation Right, multiplied by the number of shares of Common Stock subject
to the Stock Appreciation Right. No Stock Appreciation Rights granted in any
calendar year to any person may be measured by an amount of shares of Common
Stock in excess of one hundred thousand (100,000) shares, subject to adjustment
under Section 15 below. The foregoing sentence is an annual limitation on grants
and not a cumulative limitation.     (b)   Grant. A Stock Appreciation Right may
be granted in addition to or completely independent of any other Award under the
Plan. Upon grant of a Stock Appreciation Right, the Committee shall select and
inform the Participant regarding the number of shares of Common Stock subject to
the Stock Appreciation Right and the date that constitutes the close of the
measuring period.     (c)   Measuring Period. A Stock Appreciation Right shall
accrue in value from the Date of Grant over a time period established by the
Committee. In the written Stock Appreciation Right agreement, the Committee may
also provide (but is not required to provide) that a Stock Appreciation Right
shall be automatically payable on one or more specified dates prior to the
normal end of the measuring period upon the occurrence of events selected by the
Committee (including, but not limited to, a Change in Control) that are beyond
the control of the Participant. The Committee may provide (but is not required
to provide) in the Stock Appreciation Right agreement that in the case of a cash
payment such acceleration in payment shall also be subject to discounting of the
payment to reasonably reflect the time value of money using any reasonable
discount rate selected by the Committee in accordance with Treasury Regulations
under Code Section 162(m).     (d)   Form of Payment. Payment pursuant to a
Stock Appreciation Right may be made (i) in cash, (ii) in shares of Common
Stock, or (iii) in any combination of the above, as the Committee shall
determine in its sole and absolute discretion. The Committee may elect to make
this determination either at the time the Stock Appreciation Right is granted,
at the time of payment or at any time in between such dates. However, any

7



--------------------------------------------------------------------------------



 



      Stock Appreciation Right paid upon or subsequent to the occurrence of a
Change in Control shall be paid in cash.

  8.   Restricted Awards Restricted Awards granted under the Plan may be in the
form of either Restricted Stock Grants or Restricted Unit Grants. Restricted
Awards shall be subject to the following terms and conditions. Furthermore, the
Restricted Awards shall be pursuant to a written agreement executed both by the
Company and the Participant, which agreement shall contain such additional terms
and conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall deem desirable in its sole and absolute discretion. The terms of
such written agreements need not be identical.     (a)   Restricted Stock
Grants. A Restricted Stock Grant is an Award of shares of Common Stock
transferred to a Participant subject to such terms and conditions as the
Committee deems appropriate, as set forth in Paragraph (d) below.     (b)  
Restricted Unit Grants. A Restricted Unit Grant is an Award of units (with each
unit having a value equivalent to one share of Common Stock) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit all or a portion of such units upon termination of Service for specified
reasons within a specified period of time, and restrictions on the sale,
assignment, transfer or other disposition of such units.     (c)   Grants of
Awards. Restricted Awards may be granted under the Plan in such form and on such
terms and conditions as the Committee may from time to time approve. Restricted
Awards may be granted alone or in addition to other Awards under the Plan.
Subject to the terms of the Plan, the Committee shall determine the number of
Restricted Awards to be granted to a Participant and the Committee may impose
different terms and conditions (including performance goals) on any particular
Restricted Award made to any Participant. Each Participant receiving a
Restricted Stock Grant shall be issued a stock certificate in respect of such
shares of Common Stock. Such certificate shall be registered in the name of such
Participant, shall be accompanied by a stock power duly executed by such
Participant, and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award. The certificate evidencing
the shares shall be held in custody by the Company until the restrictions
imposed thereon shall have lapsed or been removed. No person may be granted (in
any calendar year) Restricted Awards that are intended to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, totaling or measured by more than one-hundred thousand (100,000)
shares of Common Stock (subject to adjustment pursuant to Section 15 below). The
foregoing sentence is an annual limitation on grants and not a cumulative
limitation.     (d)   Restriction Period. Restricted Awards shall provide that
in order for a Participant to vest in such Awards, the Participant must
continuously provide Services, subject to relief for specified reasons, for such
period as the Committee may designate at the time of the Award (“Restriction
Period”). If the Committee so provides in the written agreement with the
Participant, a Restricted Award may also be subject to satisfaction of such
performance goals as are set forth in such agreement. During the Restriction
Period, a Participant may not sell, assign, transfer, pledge, encumber, or
otherwise dispose of shares of Common Stock received under a Restricted Stock
Grant. The Committee, in its sole discretion, may provide for the lapse of
restrictions during the Restriction Period upon the occurrence of events
selected by the Committee that are beyond the control of the Participant
(including, but not limited to, a Change in Control). The Committee may provide
(but is not required to provide) in the written agreement with the recipient
that in the case of a cash payment such acceleration in payment shall also be
subject to discounting of the payment to reasonably reflect the time value of
money using any reasonable discount rate selected by the Committee in accordance
with Treasury Regulations under Code Section 162(m). Upon expiration of the
applicable Restriction Period (or lapse of restrictions during the Restriction
Period where the restrictions lapse in installments or by action of the
Committee), the Participant shall be entitled to receive his or her Restricted
Award or portion thereof, as the case may be.     (e)   Payment of Awards. A
Participant who receives a Restricted Stock Grant shall be paid solely by
release of the restricted stock at the termination of the Restriction Period
(whether in one payment, in installments or otherwise). A Participant shall be
entitled to receive payment for a Restricted Unit Grant (or portion thereof) in
an amount equal to the aggregate Fair Market Value of the shares of Common Stock
covered by such Award upon the expiration of the applicable Restriction Period.
Payment in settlement of a Restricted

8



--------------------------------------------------------------------------------



 



      Unit Grant shall be made as soon as practicable but in no event later than
sixty (60) days following the conclusion of the specified Restriction Period
(i) in cash, (ii) in shares of Common Stock, or (iii) in any combination of the
above, as the Committee shall determine in its sole and absolute discretion. The
Committee may elect to make this determination either at the time the Award is
granted, at the time of payment or at any time in between such dates.

  (f)   Rights as a Stockholder. A Participant shall have, with respect to the
shares of Common Stock received under a Restricted Stock Grant, all of the
rights of a stockholder of the Company, including the right to vote the stock,
and the right to receive any cash dividends. Such cash dividends shall be
withheld, however, until their release upon lapse of the restrictions under the
Restricted Award. Stock dividends issued with respect to the shares covered by a
Restricted Stock Grant shall be treated as additional shares under the
Restricted Stock Grant and shall be subject to the same restrictions and other
terms and conditions that apply to shares under the Restricted Stock Grant with
respect to which the dividends are issued.     9.   Performance Awards
Performance Awards granted under the Plan may be in the form of either
Performance Share Grants or Performance Unit Grants. Performance Awards shall be
subject to the terms and conditions set forth below. Furthermore, the
Performance Awards shall be subject to written agreements, which shall contain
such additional terms and conditions, not inconsistent with the express
provisions of the Plan, as the Committee shall deem desirable in its sole and
absolute discretion. Such agreements need not be identical.     (a)  
Performance Share Grants. A Performance Share Grant is an Award of units (with
each unit equivalent in value to one share of Common Stock) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit such units (or a portion of such units) in the event certain performance
criteria are not met within a designated period of time.     (b)   Performance
Unit Grants. A Performance Unit Grant is an Award of units (with each unit
representing such monetary amount as designated by the Committee) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit such units (or a portion of such units) in the event certain performance
criteria are not met within a designated period of time.     (c)   Grants of
Awards. Performance Awards shall be granted under the Plan pursuant to written
agreements with the Participant in such form as the Committee may from time to
time approve. Performance Awards may be granted alone or in addition to other
Awards under the Plan. Subject to the terms of the Plan, the Committee shall
determine the number of Performance Awards to be granted to a Participant and
the Committee may impose different terms and conditions on any particular
Performance Award made to any Participant. No Performance Share Grants granted
in any calendar year to any one person may be measured by more than one-hundred
thousand (100,000) shares of Common Stock (subject to adjustment pursuant to
Section 15 below). The maximum amount payable for any calendar year pursuant to
a Performance Unit Grant shall not exceed $4,000,000. The preceding two
sentences are annual limitation on grants and a not cumulative limitation.    
(d)   Performance Goals and Performance Periods. Performance Awards shall
provide that, in order for a Participant to vest in such Awards, the Company
must achieve certain performance goals (“Performance Goals”) over a designated
performance period selected by the Committee (“Performance Period”). The
Performance Goals and Performance Period shall be established by the Committee,
in its sole and absolute discretion. The Committee shall establish Performance
Goals for each Performance Period before the commencement of the Performance
Period and while the outcome is substantially uncertain or at such other time
permitted under Treasury Regulations Section 1.162-27(e)(2). The Committee shall
also establish a schedule or schedules for such Performance Period setting forth
the portion of the Performance Award which will be earned or forfeited based on
the degree of achievement of the Performance Goals actually achieved or
exceeded. In setting Performance Goals, the Committee may use any one or more of
the following performance criteria, applied to either the Company as a whole or
to a business unit, Affiliate, or business segment, either individually,
alternatively, or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee in the

9



--------------------------------------------------------------------------------



 



      Award: (i) cash flow, (ii) earnings (including gross margin, earnings
before interest and taxes, earnings before taxes, and net earnings),
(iii) earnings per share, (iv) growth in earnings or earnings per share,
(v) stock price, (vi) return on equity or average shareholders’ equity,
(vii) total shareholder return, (viii) return on capital, (ix) return on assets
or net assets, (x) return on investment, (xi) revenue, (xii) income or net
income, (xiii) operating income or net operating income, (xiv) operating profit
or net operating profit, (xv) operating margin, (xvi) return on operating
revenue, (xvii) market share, (xviii) contract awards or backlog, (xix) overhead
or other expense reduction, (xx) growth in shareholder value relative to the
moving average of the S&P 500 Index or a peer group index, (xxi) credit rating,
(xxii) strategic plan development and implementation, (xxiii) improvement in
workforce diversity, (xxiv) EBITDA, and (xxv) any other similar criteria.

  (e)   Payment of Awards. In the case of a Performance Share Grant, the
Participant shall be entitled to receive payment for each unit earned in an
amount equal to the aggregate Fair Market Value of the shares of Common Stock
covered by such Award as of the end of the Performance Period. In the case of a
Performance Unit Grant, the Participant shall be entitled to receive payment for
each unit earned in an amount equal to the dollar value of each unit times the
number of units earned. The Committee, pursuant to the written agreement with
the Participant, may make such Performance Awards payable in whole or in part
upon the occurrence of events selected by the Committee that are beyond the
control of the Participant (including, but not limited to, a Change in Control).
The Committee may provide (but is not required to provide) in the written
agreement with the recipient that, in the case of a cash payment, acceleration
in payment of a Performance Award shall also be subject to discounting to
reasonably reflect the time value of money using any reasonable discount rate
selected by the Committee in accordance with Treasury Regulations under Code
Section 162(m). Payment in settlement of a Performance Award shall be made as
soon as practicable but in no event later than sixty (60) days following the
conclusion of the Performance Period (i) in cash, (ii) in shares of Common
Stock, or (iii) in any combination of the above, as the Committee may determine
in its sole and absolute discretion. The Committee may elect to make this
determination either at the time the Award is granted, at the time of payment,
or at any time in between such dates.     10.   Other Stock-Based and
Combination Awards.     (a)   The Committee may grant other Awards under the
Plan pursuant to which Common Stock is or may in the future be acquired, or
Awards denominated in stock units, including ones valued using measures other
than market value. Such other stock-based grants may be granted either alone or
in addition to any other type of Award granted under the Plan. To the extent
that an Award is intended to constitute “performance-based compensation” within
the meaning of Section 162(m)(4)(C) of the Code, such Award shall be subject to
Paragraph (d) of Section 9 of the Plan. No stock-based Award granted in any
calendar year to any one person, to the extent such Award is intended to satisfy
the requirements for “performance-based compensation” under Section 162(m) of
the Code, may be denominated by more than one-hundred thousand (100,000) shares
of Common Stock.     (b)   The Committee may also grant Awards under the Plan in
combination with other Awards or in exchange of Awards, or in combination with
or as alternatives to grants or rights under any other employee plan of the
Company, including the plan of any acquired entity.     (c)   Subject to the
provisions of the Plan, the Committee shall have authority to determine the
individuals to whom and the time or times at which the Awards shall be made, the
number of shares of Common Stock to be granted or covered pursuant to such
Awards, and any and all other conditions and/or terms of the Awards.     11.  
Deferral Elections. The Committee may permit a Participant to elect to defer his
or her receipt of the payment of cash or the delivery of shares of Common Stock
that would otherwise be due to such Participant by virtue of the exercise, earn
out or vesting of an Award made under the Plan. If any such election is
permitted, the Committee shall establish rules and procedures for such payment
deferrals, including the possible (a) payment or crediting of reasonable
interest on such deferred amounts credited in cash, and (b) the payment or
crediting of dividend equivalents in respect of deferrals credited in units of
Common Stock. The Company and the Committee shall not be responsible to any
person in the event that the payment deferral does not result in deferral of
income for tax purposes. Notwithstanding any part of the

10



--------------------------------------------------------------------------------



 



      foregoing to the contrary, it is the Company’s intent that all Awards
granted under this Plan, and any payment deferral permitted under this Plan,
shall not cause an imposition of the additional taxes provided for in
Section 409A(a)(1)(B) of the Code.

  12.   Dividend Equivalents Awards of Stock Options, Stock Appreciation Rights,
Restricted Unit Grants, Performance Share Grants, and other stock-based Awards
may, in the sole and absolute discretion of the Committee, earn dividend
equivalents. In respect of any such Award which is outstanding on a dividend
record date for Common Stock, the Participant may be credited with an amount
equal to the amount of cash or stock dividends that would have been paid on the
shares of Common Stock covered by such Award had such shares been issued and
outstanding on such dividend record date. The Committee shall establish such
rules and procedures governing the crediting of dividend equivalents, including
the timing, form of payment, and payment contingencies of such dividend
equivalents, as it deems appropriate or necessary.     13.   Termination of
Service The terms and conditions under which an Award may be exercised after a
Participant’s termination of Service shall be determined by the Committee and
reflected in the written agreement with the Participant concerning the Award.  
  14.   Non-Transferability of Awards No Award under the Plan, and no rights or
interest therein, shall be assignable or transferable by a Participant except by
will or the laws of descent and distribution. Subject to the foregoing, during
the lifetime of a Participant, Awards are exercisable only by, and payments in
settlement of Awards will be payable only to, the Participant or his or her
legal representative if the Participant is Disabled.     15.   Adjustments Upon
Changes in Capitalization, Etc.     (a)   The existence of the Plan and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding.     (b)   (i) The maximum
aggregate total number of shares of Common Stock for which Awards in respect
thereof may be granted, the number and kind of Shares covered by each
outstanding Award, the maximum number of shares of Common Stock that may be sold
or awarded to any Participant, and the price per share (but not the total price)
subject to each outstanding Award shall be proportionally adjusted to prevent
dilution or enlargement of rights under the Plan for any change in the
outstanding Common Stock subject to the Plan, or subject to any Award, resulting
from any stock splits, combination or exchange of shares of Common Stock,
consolidation, spin-off or recapitalization of shares of Common Stock or any
capital adjustment or transaction similar to the foregoing or any distribution
to holders of Common Stock other than regular cash dividends. (ii) The Committee
shall make such adjustment in such manner as it may deem equitable and
appropriate, subject to compliance with applicable laws. Any determination,
substitution or adjustment made by the Committee under this Section shall be
conclusive and binding on all persons. Except as expressly provided herein,
neither the Company’s issuance of shares of stock of any class or securities
convertible into shares of stock of any class, nor the conversion of any
convertible securities of the Company, shall be treated as a transaction
requiring any substitution or adjustment under this Section.     (c)   The
Committee may also make such adjustments in the number of shares covered by, and
the price or other value of any outstanding Awards in the event of a spin-off or
other distribution (other than normal cash dividends) of Company assets to
stockholders.     16.   Change in Control.     (a)   Except as otherwise
provided for in Paragraph (b) below, in the event of a Change in Control, and
except as otherwise provided in Award agreements:

11



--------------------------------------------------------------------------------



 



  (i)   All Stock Options and Stock Appreciation Rights then outstanding shall
become fully exercisable as of the date of the Change in Control (and shall
terminate at such time as specified in the Award agreement);     (ii)   All
restrictions and conditions of all Restricted Stock Grants and Restricted Unit
Grants then outstanding shall be deemed satisfied as of the date of the Change
in Control; and     (iii)   All Performance Share Grants and Performance Unit
Grants shall be deemed to have been fully earned as of the date of the Change in
Control.

      Any payment in settlement of Stock Appreciation Rights in (i) or Awards
discussed in (ii) and (iii) above, shall be made on the date of the Change in
Control; provided, however, that if making such payments would result in the
imposition of taxes under Code Section 409A, then the payments shall instead be
made on the originally schedules date(s) set forth in the Award Agreements.    
(b)   In the event that any payment under this Plan (alone or in conjunction
with other payments) would otherwise constitute an “excess parachute payment”
under Section 280G of the Code (in the sole judgment of the Committee), such
payment shall be reduced or eliminated to the extent the Committee determines
necessary to avoid deduction disallowance under Section 280G of the Code or the
imposition of excise tax under Section 4999 of the Code. The Committee may
consult with a Participant regarding the application of Section 280G and/or
Section 4999 to payments otherwise due to such Participant under the Plan, but
the judgment of the Committee as to applicability of those provisions, the
degree to which a payment must be reduced to avoid those provisions, and which
Awards shall be reduced, is final.     17.   Amendment and Termination.        
Without further approval of the stockholders, the Board may at any time
terminate the Plan, or may amend it from time to time in such respects as the
Board may deem advisable. However, the Board may not, without approval of the
stockholders, make any amendment which would (a) increase the aggregate number
of shares of Common Stock which may be issued under the Plan (except for
adjustments pursuant to Section 15 above), (b) materially modify the
requirements as to eligibility for participation in the Plan, or (c) materially
increase the benefits accruing to Participants under the Plan. Notwithstanding
the above, the Board may amend the Plan to take into account changes in
applicable securities laws, federal income tax laws and other applicable laws.
Further, should the provisions of Rule 16b-3, or any successor rule, under the
Exchange Act be amended, the Board may amend the Plan in accordance with any
modifications to that rule without the need for stockholder approval.
Notwithstanding the foregoing, the Plan may not be amended more than once every
six months other than to comply with the changes in the Code.     18.  
Miscellaneous Matters.     (a)   Tax Withholding.

  (i)   The Company’s obligation to deliver Common Stock and/or pay any amount
under the Plan shall be subject to the satisfaction of all applicable federal,
state, local, and foreign tax withholding requirements.     (ii)   The Committee
may, in its discretion, provide the Participants or their successors with the
right to use previously vested Common Stock in satisfaction of all or part of
the taxes incurred by such Participants in connection with the Plan; provided,
however, that this form of payment shall be limited to the withholding amount
calculated using the minimum statutory rates. Such right may be provided to any
such holder in either or both of the following formats.

  1.   Stock Withholding: The election to have the Company withhold, from the
Common Stock otherwise issuable under the Plan, a portion of the Common Stock
with an aggregate Fair Market Value equal to the taxes calculated using the
minimum statutory rates.

12



--------------------------------------------------------------------------------



 



  2.   Stock Delivery: The election to deliver to the Company, at the time the
taxes are required to be withheld, one or more shares of Common Stock previously
acquired by the Participant or his or her successor with an aggregate Fair
Market Value equal to the taxes calculated using the minimum statutory rates.  
  (b)   Not an Employment or Service Contract. Neither the adoption of the Plan
nor the granting of any Award shall confer upon any Participant any right to
continue in the Service of the Company or an Affiliate, as the case may be, nor
shall it interfere in any way with the right of the Company or an Affiliate to
terminate the Services of any of its Employees, Non-Employee Directors, or
Consultants at any time, with or without cause.     (c)   Unfunded Plan. The
Plan shall be unfunded and the Company shall not be required to segregate any
assets that may at any time be represented by Awards under the Plan. Any
liability of the Company to any person with respect to any Award under the Plan
shall be based solely upon any written contractual obligations that may be
effected pursuant to the Plan. No such obligation of the Company shall be deemed
to be secured by any pledge of, or other encumbrance on, any property of the
Company.     (d)   Annulment of Awards. The grant of any Award under the Plan
payable in cash is provisional until cash is paid in settlement thereof. The
grant of any Award payable in Common Stock is provisional until the Participant
becomes entitled to the certificate in settlement thereof. Payment under any
Awards granted pursuant to the Plan is wholly contingent upon stockholder
approval of the Plan. Where approval for an Award sought pursuant to
Section 162(m)(4)(C)(ii) is not granted by the Company’s stockholders, the Award
shall be annulled automatically. In the event the Service of a Participant is
terminated for cause (as defined below), any Award which is provisional shall be
annulled as of the date of such termination for cause. For purposes of the Plan,
the term “terminated for cause” means any discharge because of personal
dishonesty, willful misconduct, breach of fiduciary duty involving personal
profit, continuing intentional or habitual failure to perform stated duties,
violation of any law (other than minor traffic violations or similar misdemeanor
offenses not involving moral turpitude), or material breach of any provision of
an employment or independent contractor agreement with the Company.     (e)  
Other Company Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination indemnity or severance pay law of any state. Furthermore, such
benefits shall not be included in, nor have any effect on, the determination of
benefits under any other employee benefit plan or similar arrangement provided
by the Company or a Subsidiary unless expressly so provided by such other plan
or arrangement, or except where the Committee expressly determines that
inclusion of an Award or portion of an Award should be included. Awards under
the Plan may be made in combination with or in addition to, or as alternatives
to, grants, awards or payments under any other Company or Subsidiary plans. The
Company or any Subsidiary may adopt such other compensation programs and
additional compensation arrangements (in addition to this Plan) as it deems
necessary to attract, retain, and motivate officers, directors, employees or
independent contractors for their service with the Company and its Subsidiaries.
    (f)   Securities Law Restrictions. No shares of Common Stock shall be issued
under the Plan unless counsel for the Company shall be satisfied that such
issuance will be in compliance with applicable federal and state securities
laws. Certificates for shares of Common Stock delivered under the Plan may be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities law. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.     (g)   Award Agreement. Each
Participant receiving an Award under the Plan shall enter into a written
agreement with the Company in a form specified by the Committee agreeing to the
terms and conditions of the Award and such related matters as the Committee
shall, in its sole and absolute discretion, determine.     (h)   Costs of Plan.
The costs and expenses of administering the Plan shall be borne by the Company.

13



--------------------------------------------------------------------------------



 



    (i)   Governing Law. The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
    (j)   Code Section 409A. Notwithstanding anything in the Plan to the
contrary, the Plan and Awards granted hereunder are intended to comply with the
requirements of Code Section 409A and shall be interpreted in a manner
consistent with such intention. If, upon a Participant’s separation from service
within the meaning of Code Section 409A, the Participant is then a “specified
employee” (as defined in Code Section 409A), the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following such separation from service under
this Plan and/or applicable Award Agreement until the earlier of (i) ten
(10) days after the Company receives notification of the Participant’s death, or
(ii) the first business day of the seventh month following the Participant’s
separation from service. Any such delayed payments shall be made without
interest.

14